Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement is made as of September 11, 2001 (the “Effective
Date”), by and between Michael Levine (the “Executive”) and META Group, Inc. and
any of its subsidiaries, divisions and affiliates, and its and their
predecessors, successors and assigns (the “Company”).

WHEREAS, the Company desires to retain the services of the Executive;

WHEREAS, the Executive has certain experience and expertise that qualify him to
provide the skills required by the Company;

WHEREAS, the Executive desires to be employed by the Company;

WHEREAS, the Executive and the Company deem it in their respective best
interests to enter into an agreement providing for the employment of the
Executive as the Company’s President, subject to the terms and conditions
hereinafter set forth; and

NOW, THEREFORE, in consideration of the foregoing and the agreements herein
contained, the parties hereto hereby agree as follows:

1.             Employment.  Subject to the terms and conditions set forth in
this Agreement, the Company offers and the Executive hereby accepts full-time
employment, effective as of September 11, 2001 (such date being referred to
herein as the “Effective Date”).

2.             Term.  Subject to earlier termination as provided in Section 5
hereof, this Agreement shall continue for an indefinite term commencing on the
Effective Date (“Term”) and shall be on an “at-will” basis, which means that
either the Executive or a majority of the Company’s Board of Directors (the
“Board”) may terminate the employment relationship and this Agreement at any
time, for any or no reason, with or without Cause (as defined below).

3.             Capacity and Performance.  During the term hereof, the Executive
shall serve the Company as its President and/or in any other position that may
be assigned to him by the Board.  The Executive shall report to the Company’s
Board.  For so long as he is President of the Company and not a member of the
Board, Executive shall have Board meeting attendance rights except for executive
sessions of the Board and subject to the right of the Board to request Executive
to excuse himself from certain portions of such meetings.  The Executive shall
comply with and perform, faithfully, diligently and to the best of his ability,
such directions and duties in relation to the Company’s business and affairs as
the Board may from time to time vest in or request of him.  Such duties and
responsibilities shall include, but not be limited to, responsibility for Sales,
Marketing and Product Development.  The Executive shall devote substantially all
of his business time, attention and energies to the Company’s business and shall
not engage in any other business activity (without the Board’s written
approval), whether or not for profit or other pecuniary advantage, that may
conflict with the performance of his duties hereunder.


 

4.             Compensation and Benefits.  As compensation for the Executive
satisfactorily performing his duties and obligations hereunder to the Company
and subject to the provisions of Section 5, the Executive shall receive:

4.1.          Base Salary.  The Executive will receive his base salary paid at a
rate $24,166.66 per month, subject to any upward modification resulting from his
performance review as approved by the Compensation Committee of the Board (at
least annually) (the “Base Salary”).  The Base Salary shall be payable in
accordance with the customary payroll practices of the Company as may be
established or modified from time to time.  Currently, salaries are paid on a
bi-weekly basis.

4.2.          Signing Bonus. On the Company’s first regularly scheduled payroll
payment date immediately following Executive’s commencement of employment with
the Company, Executive shall be paid (i) a one-time signing bonus (“Signing
Bonus”) in the amount of $48,333.32 (two months’ initial Base Salary) and (ii)
reimbursement of all reasonable legal fees and expenses of Executive associated
with the negotiation of this Agreement and related matters not to exceed $3,000;
provided that, to the extent permitted by applicable law, Executive shall be
required to repay the Signing Bonus to the Company in the event that during the
first year after the Effective Date Executive terminates his employment with the
Company or if the Company terminates his employment with the Company for Cause. 
To the extent permitted by applicable law, the Executive agrees that the Company
may offset amounts otherwise owed to Executive to recover the Signing Bonus.

4.3           Performance Bonus. During the Term hereof, the Executive will be
eligible to receive an annual performance bonus in accordance with the
following:


 

(a.)          Subject to Section 4.3(d), the target bonus amount for the fiscal
year ending December 31, 2002 is $290,000 based on achievement of 100% of
specified goals set in advance by the Compensation Committee of the Company’s
Board (“Compensation Committee”), as established in their sole discretion after
receiving recommendations from management of the Company.  If in the
determination of the Compensation Committee, Executive achieves between 70% and
100% of the specified goals, except as set forth in Section 4.3(b), any bonus
shall be prorated between $0 and $290,000.  If in the determination of the
Board, the Executive achieves less than 70% of the specified goals, except as
set forth in Section 4.3(b), the Executive will receive no bonus.

 

(b.)          Subject to Section 4.3(d), the Compensation Committee guarantees a
bonus of at least $145,000 for the fiscal year ending December 31, 2002 (with
the remainder, if any, to be determined by the Compensation Committee in its
sole discretion).

(c.)          Subject to Section 4.3(d), the Compensation Committee guarantees a
bonus for the fiscal year ending December 31, 2001 in an amount to be determined
by the following formula:


$290,000 x A/B, where A equates to the number of days from the Effective Date
through December 31, 2001 and B equates to 365 days.

 

(d.)          The foregoing is subject to the Company’s bonus policy and will be
paid, if at all, at the same time and in the same manner as bonuses for the
comparable period are paid to the Company’s other senior executive officers. 
All bonus payments shall be payable in accordance with the Company’s customary
bonus practices as established or modified from time to time.  If Executive is
in compliance with the last sentence of this Section 4.3(d), the guaranteed
bonuses set forth in Sections 4.3(b) and 4.3(c) shall be paid notwithstanding
anything to the contrary in the bonus policy or practices of the Company
referred to in the immediately preceding two sentences of this Section 4.3(d). 
In addition, the bonus which may be paid, if at all, pursuant to (i) Section
4.3(a) and (b) shall be subject in all cases to Executive’s continued employment
with the Company through December 31, 2002 and (ii) Section 4.3(c) shall be
subject in all cases to Executive’s continued employment with the Company
through December 31, 2001.

4.4.          Benefits.  During the Term hereof and subject to any contribution
therefor generally required of the Company, the Executive shall be eligible to
participate in all employee benefits plans as from time to time adopted by the
Company and in effect for executives of the Company in similar positions, with
such eligibility commencing on a date no later than October 1, 2001 (except with
respect to participation in the Company’s Employee Stock Purchase Plan, with
respect to which the next enrollment period commences in December 2001).  Such
participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable Company policies, and (iii) the discretion
of the Company and/or the Board or any administrative or other committee
provided for in or contemplated by such plan.  The Company’s current plans and
policies shall govern all other benefits.  The Company may alter, modify, add
to, or delete its employee benefits plans and/or policies at any time as the
Company and/or the Board (and any committee thereof), in their sole judgment,
determines to be appropriate.

4.5.          Business Expenses.  The Company shall pay or reimburse the
Executive for all reasonable business expenses incurred or paid by the Executive
in the performance of his duties and responsibilities hereunder, subject to (i)
any expense policy set by the Company as may be modified from time to time, and
(ii) such reasonable substantiation and documentation requirements as may be
specified by the Company from time to time.

4.6.          Relocation Expenses; Stipend for Commuting Expenses.  For any
single relocation undertaken by Executive (during his employment with the
Company and during the two years after the Effective Date) to a location
geographically closer to Stamford, Connecticut (or such other location that is
the then current-headquarters of the Company) than Executive’s current residence
(the “Relocation”), Company will reimburse all normal and reasonable relocation
costs to the Executive including costs associated with the sale of his home and
purchase of a new home, moving of Executive’s cars and all household effects,
including packing, moving, insurance, storage and unpacking.  The Executive
shall use his best efforts to minimize the costs by obtaining, in each instance,
terms which are as favorable as those which the Executive would negotiate if he
were to pay for such expenses directly himself.  Further, the Executive agrees
to provide suitable and accurate documentation evidencing such costs incurred,
and the Company shall provide reimbursement within a reasonable time after the
receipt of such documentation.  For the period beginning on the Effective Date
and ending on the earlier of (a) the date which is two years after the Effective
Date and (b) the date of the Relocation, Company will pay to Executive a stipend
of $1,500 per month during his employment with the Company (which is intended to
be used to defray commuting expenses).


 


                                4.7.          EQUITY.  SUBJECT TO THE APPROVAL
OF THE COMPENSATION COMMITTEE AND THE TERMS, CONDITIONS AND RESTRICTIONS OF THE
STOCK PLAN (AS DEFINED BELOW) AND THE INCENTIVE STOCK OPTION AGREEMENT TO BE
EXECUTED BY THE EXECUTIVE AND THE COMPANY ATTACHED AS EXHIBIT A HERETO (THE
“META GROUP, INC. INCENTIVE STOCK OPTION AGREEMENT”), THE COMPANY WILL GRANT THE
EXECUTIVE AN OPTION TO PURCHASE 175,000 SHARES OF THE COMPANY’S COMMON STOCK
GRANTED AS OF THE EFFECTIVE DATE AT AN EXERCISE PRICE PER SHARE EQUAL TO THE
FAIR MARKET VALUE ON THE EFFECTIVE DATE, WITH SUCH OPTIONS GRANTED AS INCENTIVE
STOCK OPTIONS TO THE MAXIMUM EXTENT POSSIBLE.  IF THE EXECUTIVE REMAINS EMPLOYED
WITH THE COMPANY AS ITS PRESIDENT AND IS PERFORMING SATISFACTORILY AND IN
ACCORDANCE WITH HIS OBLIGATIONS UNDER THIS AGREEMENT, THE COMPENSATION COMMITTEE
OF THE BOARD WILL DETERMINE WHETHER EXECUTIVE WILL BE GRANTED ANY SUBSEQUENT
OPTIONS TO PURCHASE COMPANY COMMON STOCK.

 

5.             Termination of Employment.  Notwithstanding the provisions of
Section 2 hereof, the Executive's employment and this Agreement shall terminate
prior to the expiration of the Term of this Agreement under the following
circumstances:

5.1.          Death or Disability.  In the event of the Executive's death or
Disability (as defined in Section 10B of the Amended and Restated 1995 Stock
Plan, as the same may be amended or amended and restated from time to time (the
“Stock Plan”)) during the Term hereof, the Executive's employment and this
Agreement shall immediately and automatically terminate and the Company shall
pay to the Executive (or in the case of death, the Executive's designated
beneficiary or, if no beneficiary has been designated by the Executive, his
estate), any Base Salary and vacation earned but unpaid through the date of
death or Disability.  To the extent the Executive qualifies for either short
term disability and/or long term disability insurance in accordance with the
terms and conditions of the Company’s plans, the Company may offset any such
insurance payments against any Base Salary paid to the Executive (including any
such payment made pursuant to this section).

5.2.          By the Company for Cause.

(a) Upon approval of a majority of the Board, the Board may terminate the
Executive's employment and this Agreement for Cause at any time during the Term
hereof.  The Board and/or Company shall thereafter have no further obligation or
liability to the Executive relating to the Executive's employment or this
Agreement, other than Base Salary and vacation earned but unpaid through the
date of termination.


 

(b) The following events or conditions shall constitute “Cause” for
termination:  (i) the substantial and continuing failure of the Executive, after
notice thereof, to render services to the Company or any Related Corporation (as
that term is defined in the Stock Plan) in accordance with the terms or
requirements of his employment; (ii) disloyalty, gross negligence, willful
misconduct, dishonesty or breach of fiduciary duty to the Company or any Related
Corporation; (iii) the commission of an act of embezzlement or fraud;
(iv) deliberate disregard of the rules or policies of the Company or any Related
Corporation which results in direct or indirect loss, damage or injury to the
Company or any Related Corporation; (v) the unauthorized disclosure of any trade
secret or confidential information of the Company or any Related Corporation; or
(vi) the commission of an act which constitutes unfair competition with the
Company or any Related Corporation or which induces any customer or supplier to
breach a contract with the Company or any Related Corporation.

5.3.          By the Company other than for Cause.

(a.)          Upon approval of a majority of the Board, the Board may terminate
the Executive's employment and this Agreement other than for Cause at any time
during the Term hereof.  In the event of such termination, the Executive will be
eligible for the following:

(i)            A continuation of his salary for six months to be paid at his
Base Salary rate as of his termination date.  Any salary continuation payments
shall be paid in accordance with the Company’s normal payroll practice as
modified from time to time.

(ii)           If Executive elects to continue medical insurance coverage after
his termination date in accordance with the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), then the Company shall pay
the portion of Executive's monthly premium payments customarily paid by the
Company for employees through the salary continuation period, or until Executive
accepts other employment, whichever occurs first.  Thereafter, Executive will be
responsible for any and all payments for the elected period of continued health
insurance coverage under COBRA.

(b.)          The Company’s obligation to pay any severance amount and benefit
hereunder shall be subject to and conditioned upon the Executive’s execution of
a comprehensive release of claims satisfactory to the Company.  Such release
will provide for a 7-day revocation period if required by applicable law (the
“Revocation Period”).  Notwithstanding the above, if any severance payments or
acceleration would otherwise be paid or be triggered on a date prior to the
expiration of the Revocation Period, such payment or acceleration shall instead
be paid/triggered on the business day immediately following the expiration of
the Revocation Period (provided that no revocation right has been exercised by
Executive).

5.4.          By the Executive.  If the Executive terminates this Agreement
and/or his employment with the Company for any reason other than death or
Disability, the Company shall have no further obligation or liability to the
Executive relating to the Executive’s employment or this Agreement, other than
for any Base Salary and vacation earned but unpaid through the termination date.


 

6.             Effect of Termination.  The provisions of this Section 6 shall
apply in the event of termination of this Agreement and/or the Executive’s
employment pursuant to Sections 2 or 5.

6.1.          Payment in Full.  Payment by the Company to the Executive of any
Base Salary and other compensation amounts as provided and referenced herein
shall constitute the entire obligation of the Company to the Executive, except
that nothing in this Section 6.1 is intended or shall be construed to affect the
rights and obligations of the Company, on the one hand, and the Executive, on
the other, with respect to any loans, stock warrants, stock pledge arrangements,
option plans or other agreements to the extent said rights or obligations
survive the Executive’s termination of employment under the provisions of
documents relating thereto.

6.2.          Termination of Benefits.  Except for any right of continuation of
benefits coverage to the extent provided by COBRA or other applicable law or as
otherwise described herein, benefits shall terminate pursuant to the terms of
the applicable benefit plans as of the termination date of the Executive’s
employment without regard to any severance or other payments to the Executive
following such termination date.

6.3           Cessation of Compensation and Benefits.  If the Executive breaches
his obligations under this Agreement and/or the Employee Noncompetition,
Nondisclosure and Developments Agreement referred to in Section 9 (the
“Noncompetition Agreement”), the Executive agrees that the Company may
(i) immediately cease payment of all compensation and benefits described in this
Agreement and (ii) recover any severance payments (as referenced in
Section 5.3(a)(i)-(ii)) paid by the Company to the Executive after the date on
which the Executive breached this Agreement or the Noncompetition Agreement, as
applicable.  The Executive also agrees that the cessation and recovery of these
payments shall be in addition to, and not as an alternative to, any other
remedies at law or in equity available to the Company, including the right to
seek specific performance or an injunction.

7.             Survival of Certain Provisions.  The obligations of the Executive
under the Noncompetition Agreementexpressly survive any termination of the
Executive’s employment, regardless of the manner of such termination, or
termination of this Agreement.

8.             Withholding; Taxes.  All payments made by the Company under this
Agreement shall be subject to and reduced by any federal, state and/or local
taxes or other amounts required to be withheld by the Company under any
applicable law, and the Company may withhold from any amounts payable to the
Executive (including any amounts payable to the Executive pursuant to this
Agreement) in order to comply with such withholding obligations.

9.             Other Agreements; Noncompetition Agreement.  The Executive
confirms to the Company that entering into this Agreement and his performance of
the position and duties described herein do not and will not breach any
agreement entered into by the Executive prior to employment with the Company. 
The Executive has, or prior to the Effective Date will, provide the Company with
a copy of any such agreements.  In addition, the Executive acknowledges that he
will be required to sign the Noncompetition Agreement as a condition of his
employment with the Company.  A copy of such agreement has been made available
to the Executive and his counsel.


 

10.           Miscellaneous.

10.1.        Assignment.  The Executive shall not assign this Agreement or any
interest herein.  The Company may assign this Agreement.  No such assignment
shall be deemed a “termination” of the Executive’s employment within the meaning
of Section 5.  This Agreement shall inure to the benefit of and be binding upon
the Company’s successors and assigns.

10.2         Severability.  In the event that any nonmaterial provision of this
Agreement is determined to be legally invalid, the affected provision shall be
stricken from the Agreement and the remaining terms of the Agreement shall be
enforced so as to give effect to the intention of the parties to the maximum
extent practicable.  In the event that any material provision of this Agreement
is determined to be legally invalid by a court of competent jurisdiction, the
parties hereto, upon returning the consideration exchanged in executing this
Agreement, may discontinue performance under this Agreement.

 

10.3.        Waiver; Amendment.  Any waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of such provision or any other provision hereof.  In addition,
any amendment to or modification of this Agreement or any waiver of any
provision hereof must be in writing and signed by the Company.

 

10.4.        Notices.  All notices, requests and other communications provided
for by this Agreement shall be in writing and shall be effective when delivered
in person or four business days after being deposited in the mail of the United
States, postage prepaid, registered or certified, and addressed (a) in the case
of the Executive, to the address set forth underneath his signature to this
Agreement or (b) in the case of the Company, to the attention of the Board, with
a copy to the CEO c/o META Group, Inc.; and/or to such other address as either
party may specify by notice to the other.

10.5.        Entire Agreement.  This Agreement, the Noncompetition Agreement,
the Stock Plan and the META Group, Inc. Incentive Stock Option Agreement
constitute the entire agreement between the Company and the Executive with
respect to the terms and conditions of the Executive's employment with the
Company and supersede and cancel all prior communications, agreements and
understandings, written or oral, between the Executive and the Company with
respect to the terms and conditions of the Executive's employment with the
Company.

10.6.        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be original and all of which together shall constitute one and
the same instrument.

10.7.        Governing Law.  This Agreement, the employment relationship
contemplated herein and any claim arising from such relationship, whether or not
arising under this Agreement, shall be governed by and construed in accordance
with the internal laws of the State of Connecticut without giving effect to any
choice or conflict of laws provision or rule thereof, and this Agreement shall
be deemed to be performable in such State.


 

10.8.        Consent to Jurisdiction.  The Executive, by his execution hereof,
hereby irrevocably submits to the exclusive jurisdiction of the state or federal
courts of the State of Connecticut for the purpose of any claim or action
arising out of or based upon this Agreement, the Executive’s employment with the
Company and/or termination thereof, or relating to the subject matter hereof,
and agrees not to commence any such claim or action other than in the
above–named courts.

 


IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

META GROUP, INC.

 

 

 

 

By:

/s/ Dale Kutnick

 

 

 

 

Name:

Dale Kutnick

 

 

 

 

Title:

Chief Executive Officer and Chairman

 

 

 

 

 

 


 


THE EXECUTIVE

 

 

 

 

/s/ Michael Levine

 

Michael Levine

 

 

 

 

ADDRESS:

1204 Timberbrook Drive

 

 

BEDMINSTER, NJ 07921

 

 

 

 

 

 

 